Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
 DETAILED ACTION
Claim Rejections - 35 USC §103
In the event the determination of the status of the application as subject to AIA  35 USC 102 and 103 (or as subject to pre-AIA  35 USC 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of 35 USC 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
The factual inquiries set forth in Graham v. John Deere Co., 383 US 1,148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 USC 103 are summarized as follows:
1.    Determining the scope and contents of the prior art.
2.    Ascertaining the differences between the prior art and the claims at issue.
3.    Resolving the level of ordinary skill in the pertinent art.
4.    Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary. Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 USC 102(b) (2) (C) for any potential 35 USC 102(a) (2) prior art against the later invention.
Claims 1 – 10 and 14 are rejected under 35 USC 103 as being unpatentable over Lockhart (US PGPUB 2015/0177109), in view of Ahmed et al (US PGPUB 2008/0072611 A1 hereinafter "Ahmed").
Regarding Claim 1; Lockhart teaches a refrigerant identification assembly for indentifying the type of refrigerant used in an air conditioning system, said assembly comprising:
 a housing (figure 3 housing 302 also see paragraph 0071) having a high-pressure inlet a low-pressure inlet (figure 1 inlet conduit 136 also see paragraph 0048) and a purge outlet (figure 1 outdoor coil conduit 138 also see paragraphs 0048, 0060 and 0073);
 a high-pressure hose (302) being fluidly coupled to said high pressure inlet wherein said high pressure hose is configured to be fluidly coupled to a high-pressure refrigerant line [see paragraphs 0060 and 0073] of an HVAC system (figure 1 an HVAC/R system 100 also see paragraph 0044) thereby facilitating a high-pressure refrigerant to be delivered into said housing (figure 1 also see paragraphs 0045 and 0048); 
a low-pressure hose (302) being fluidly coupled to said low pressure inlet wherein said low pressure hose is configured to be fluidly coupled to a low-pressure refrigerant line [see paragraphs 0060 and 0073] of an HVAC system (100) thereby facilitating a low-pressure refrigerant to be delivered into said housing (figure 1 also see paragraphs 0045 and 0048); 
 a refrigerant sensor (figure 1 a refrigerant mass flow sensor 216 also see paragraphs 0024 and 0057) being positioned within said housing (figure 1 also see paragraph 0052), said refrigerant sensor (216) being in fluid communication with each of said high pressure inlet and said low pressure inlet wherein said refrigerant sensor (216) is configured to sense the type of refrigerant used in the air conditioning system (figure 1 also see paragraph 0057); 
being positioned within said housing (302), said being in fluid communication with each of said high pressure inlet and said low pressure inlet wherein said is configured to sense in the refrigerant used in the air conditioning system (figure 1 also see paragraph 0057); 
 a refrigerant display (figure 2 the display 244 also see paragraphs 0070-0072) being coupled to said housing (302) wherein said refrigerant display (244) is configured to be visible to the user (figure 3), said refrigerant display (244) being in communication with said refrigerant sensor (216) wherein said refrigerant display (244) is configured to communicate the type of refrigerant to the user (figure 3); and
 a display (244) being coupled to said housing (302) wherein said display (244) is configured to be visible to the user (figure 3), said display (244) being in 9communication with said wherein said display (244) is configured to communicate the type and quantity of to the user (figure 3).  
Lockhart fail to teach, an acid sensor; 
However, Ahmed teaches, an acid sensor (figures 3-5 also see paragraph 0109, “Another refrigeration system device is an acid indicator, not shown in FIG. 5 but would be known in the art. In the acid indicator, wireless and/or MEMs-based sensor modules similar to that of FIGS. 3 and 4 may be used to measure the following quantities: PH Level; pOH Level).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to use Ahmed‘s phosphoric acid within Lockhart’s system in order to have better control and accurate measurement by the MEMS sensor for the plurality of refrigeration cases, particularly in large systems, operating with costs of the refrigerated case may be higher than necessary.
Regarding Claim 2; Lockhart teaches, wherein said housing (302) has a front wall, a back wall and a perimeter wall extending therebetween, said perimeter wall having a bottom side (figure 3 also see paragraph 0071), a top side (figure 3 front side 304 also see paragraph 0071), a first lateral side and a second lateral side, said purge outlet being positioned on said top side of said perimeter wall, each of said high pressure inlet and said low pressure inlet being positioned on said bottom side of said perimeter wall, each of said high pressure inlet and said low pressure inlet being aligned with a respective one of said first lateral side or said second lateral side of said perimeter wall (figures 2 and 3 also see paragraphs 0003 and 0046).  
Regarding Claim 3; Lockhart teaches, wherein said back wall (figure 3, the back side is not labeled) having a well extending inwardly therein, said well having a first portion extending between a pair of second portions, each of said second portions being oriented perpendicular to said first portion, said second portions being spaced apart from each other such that said well has a U-shape having said second portions being directed toward said top side of said perimeter wall (figure 3 also see paragraphs 0003, 0046 and 0071).  
Regarding Claim 4; Lockhart teaches, wherein:
 said high pressure hose has a distal end with respect to said high pressure inlet (figure 1 inlet conduit 136 also see paragraph 0048);
 and 
said assembly includes a high-pressure fitting being fluidly coupled to said distal end of said high pressure hose wherein said high pressure fitting is configured to be fluidly coupled to the high-pressure refrigerant line (figures 1 and 3 housing 302 also see paragraphs 0060, 0071 and 0073).  
Regarding Claim 5; Lockhart teaches, wherein:
 said low pressure hose has a distal end with respect to said low pressure inlet (figure 1 inlet conduit 136 also see paragraph 0048); and said assembly includes a low-pressure fitting being fluidly coupled to said distal end of said low pressure hose wherein said low pressure fitting is configured to be fluidly coupled to the low-pressure refrigerant line (figures 1 and 3 housing 302 also see paragraphs 0045, 0060, and 0071).    
Regarding Claim 6; Lockhart teaches, further comprising a purge valve being positioned within said housing, said purge valve being in fluid communication between said high pressure inlet, said low pressure inlet and said purge outlet, said purge valve being positionable in an open condition wherein said purge valve is configured to release the refrigerant through said purge outlet, said purge valve being biased into a closed condition wherein said purge valve is configured to inhibit the refrigerant from being released through said purge outlet (figure 1 also see paragraphs 0045 and 0048).  
Regarding Claim 7; Lockhart teaches further comprising a purge button being movably coupled to said housing wherein said purge button is configured to be depressed by a user, said purge button being in mechanical communication with said purge valve, said purge valve being positioned in said open condition when said purge button is depressed, said purge valve being biased into said closed condition when said purge button is not depressed (figures 2 and 3 also see paragraph 0074).  
Regarding Claim 8; Lockhart teaches, further comprising a control circuit being positioned within said housing, said control circuit being electrically coupled to said refrigerant sensor, said control circuit being electrically coupled to said acid sensor (figure 2 a processor 234 that controls, also see paragraphs 0062 and 0056).  
Regarding Claim 9; Lockhart teaches in (figures 2 and 3 display244), wherein said refrigerant display is electrically coupled to said control circuit, said refrigerant display refrigerant displaying indicia comprising letters and numbers for identifying the type of refrigerant sensed by said refrigerant sensor (216).  
Regarding Claim 10; Lockhart fail to teach, wherein said acid display is electrically coupled to said control circuit, said acid display displaying indicia comprising letters and numbers for identifying the type and quantity of acid sensed by said acid sensor.  
However, Ahmed teaches, wherein said acid display is electrically coupled to said control circuit, said acid display displaying indicia comprising letters and numbers for identifying the type and quantity of acid sensed by said acid sensor figures 3-5 also see paragraph 0109, “Another refrigeration system device is an acid indicator, not shown in FIG. 5 but would be known in the art. In the acid indicator, wireless and/or MEMs-based sensor modules similar to that of FIGS. 3 and 4 may be used to measure the following quantities: PH Level; pOH Level).  
 Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to use Ahmed‘s phosphoric acid within Lockhart’s system in order to have better control and accurate measurement by the MEMS sensor for the plurality of refrigeration cases, particularly in large systems, operating with costs of the refrigerated case may be higher than necessary.
Regarding Claim 14; Lockhart teaches, further comprising a plurality of control buttons, each of said control buttons being movably coupled to said housing, each of said control buttons controlling respective operational parameters of said refrigerant sensor and, each of said control buttons being electrically coupled to said control circuit (figures 2 and 3 a processor 234 that controls, also see paragraphs 0067 and 0072).    
Lockhart fail to teach, an acid sensor; 
However, Ahmed teaches, an acid sensor (figures 3-5 also see paragraph 0109, “Another refrigeration system device is an acid indicator, not shown in FIG. 5 but would be known in the art. In the acid indicator, wireless and/or MEMs-based sensor modules similar to that of FIGS. 3 and 4 may be used to measure the following quantities: PH Level; pOH Level).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to use Ahmed‘s phosphoric acid within Lockhart’s system in order to have better control and accurate measurement by the MEMS sensor for the plurality of refrigeration cases, particularly in large systems, operating with costs of the refrigerated case may be higher than necessary.
Claims 11 is rejected under 35 USC 103 as being unpatentable over Lockhart (US PGPUB 2015/0177109), in view of Ahmed et al (US PGPUB 2008/0072611 A1 hereinafter "Ahmed"), in a further view of McMasters (US PGPUB 2009/0145143 A1) .
Regarding Claim 11; Lockhart in view of Ahmed fail to teach further comprising a stand being pivotally coupled to said housing, said stand being positionable in a deployed position having said stand angling away from said housing for standing said housing on a support surface, said stand being positionable in a stored position.  
However, McMasters teaches further comprising a stand being pivotally coupled to said housing, said stand being positionable in a deployed position having said stand angling away from said housing for standing said housing on a support surface, said stand being positionable in a stored position (figures 1 and 2 a pair of wheels 22, also see paragraph 0015).  
	Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to use McMasters‘s wheels stand within Lockhart in view of Ahmed’s system in order to have a desirable structure and carried out in various ways as a matter of design choice. See In re Rose, 220 F.2d 459, 105 USPQ 237 (CCPA 1955).
Allowable Subject Matter.
Independent claims 12, 13 and 15 are allowed. 
The following is an examiner’s statement of reasons for allowance: 
Regarding claim 12; the prior art of record, alone or in combination does not teach, suggest, or render obvious, at least to the skilled artisan, the instant invention, specifically regarding to “wherein said stand comprises a first member extending between a pair of second members, each of said second members having a distal end with respect to said first member” and “each of said second members being oriented perpendicular to said first member, said distal end of each of said second members being pivotally coupled to said back wall of said housing”.
Regarding claim 15; the prior art of record, alone or in combination does not teach, suggest, or render obvious, at least to the skilled artisan, the instant invention, specifically regarding to “stand being positionable in a deployed position having said stand angling away from said housing for standing said housing on a support surface” and “stand being positionable in a stored position, said stand comprising a first member extending between a pair of second members, each of said second members having a distal end with respect to said first member”.

Claim 13 which depend from claim 12 is allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMED E KERAMET-AMIRCOLAI whose telephone number is (571)272-4323. The examiner can normally be reached 8 - 6 in campus.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Macchiarolo can be reached on 5712722375. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/MOHAMMED E KERAMET-AMIRCOLAI/Examiner, Art Unit 2856          

/PETER J MACCHIAROLO/Supervisory Patent Examiner, Art Unit 2856